Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 1 of 15 PageID #: 290




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SILVERGATE PHARMACEUTICALS, INC.,                   )
                                                     )
                Plaintiff,                           )
                                                     )
                                                              C.A. No. 18-1962 (LPS)
        v.                                           )
                                                              C.A. No. 19-1067 (LPS)1
                                                     )
 BIONPHARMA INC.                                     )
                                                     )
                Defendant.                           )

 SILVERGATE PHARMACEUTICALS, INC.,                   )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )        C.A. No. 19-678 (LPS)
                                                     )
 AMNEAL PHARMACEUTICALS LLC.                         )
                                                     )
                Defendant.                           )



                             [PROPOSED] SCHEDULING ORDER


       This __________ day of ___________________________________, 2019, pursuant to

this Court’s Oral Order of October 17, 2019 (No. 18-1962, D.I. 21; No. 19-678, D.I. 18) for

Plaintiff Silvergate Pharmaceuticals, Inc. (“Plaintiff” or “Silvergate”) and Defendants

Bionpharma Inc. (“Bionpharma”) and Amneal Pharmaceuticals LLC (“Amneal”) (individually as

a “Defendant,” and collectively as “Defendants”) to confer and submit a proposed scheduling

order, and Judge Stark’s Revised Procedures for Managing Patent Cases (which is posted at


   1
        The parties note that a third case, No. 19-1067, which relates to asserted U.S. Patent No.
10,154,987, should also be included herein with the present actions, Nos. 18-1962 and 19-678.
On August 8, 2019 in C.A. No. 19-1067, Bionpharma filed an Unopposed Motion to Extend
Time (D.I. 7) to move, answer, or otherwise respond to Silvergate’s Complaint until 14 days
after the Court issues a decision on a pending Motion to Dismiss in C.A. No. 18-1962.
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 2 of 15 PageID #: 291




http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases), and the

parties having determined after discussion that the matter cannot be resolved at this juncture by

settlement, voluntary mediation, or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.         Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within five (5) business days from the entry of this

Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (“ESI”) (“Default

Standard”) (which is posted at http://www.ded.uscourts.gov; see Other Resources, Default

Standard for Discovery, and is incorporated herein by reference).

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before July 9, 2020.

       3.      Application to Court for Protective Order.       Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) business days from the

entry of this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 7(h) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another party’s information designated “confidential” [the



                                               -2-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 3 of 15 PageID #: 292




               parties should list any other level of designation, such as “highly
               confidential,” which may be provided for in the protective order]
               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Administrative

Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

document shall be filed electronically within seven (7) days of the filing of the sealed document.

       Should any party intend to request to seal or redact all or any portion of a transcript of a

court proceeding (including a teleconference), such party should expressly note that intent at the

start of the court proceeding. Should the party subsequently choose to make a request for sealing

or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

for sealing/redaction, and include as attachments (1) a copy of the complete transcript

highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

(2) a copy of the proposed redacted/sealed transcript.         With its request, the party seeking

redactions must demonstrate why there is good cause for the redactions and why disclosure of

the redacted material would work a clearly defined and serious injury to the party seeking

redaction.

       5.      Courtesy Copies. Other than with respect to “discovery matters,” which are

governed by Paragraph 7(h), and the final pretrial order, which is governed by Paragraph 18, the

parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy

of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

affidavits, etc.). This provision also applies to papers filed under seal.

       6.      ADR Process.       This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                 -3-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 4 of 15 PageID #: 293




       7.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

set forth in Local Rule 26.1 shall be strictly observed.

               a.      Fact Discovery Cut Off. All fact discovery in this case shall be initiated

                       so that it will be completed on or before June 5, 2020.

               b.      Document Production.           Document production shall be substantially

                       complete by April 3, 2020.

               c.      Default Standard for Discovery Disclosures.

                       i.)     Initial Disclosures.     By November 22, 2019, the parties shall

                               exchange Initial Disclosures pursuant to paragraph 3 of the Default

                               Standard.

                       ii.)    Identification of Accused Product(s) and Asserted Patent(s). By

                               December 2, 2019, Plaintiff shall identify the accused product(s)

                               and the asserted patent(s) they alleged infringe, and produce the

                               file history for each asserted patent, pursuant to paragraph 4(a) of

                               the Default Standard.

                       iii.)   Production of Core Technical Documents. By January 2, 2020,

                               each Defendant shall produce to Plaintiff the core technical

                               documents related to the accused product(s), [Plaintiff’s Proposal:

                               including its respective Abbreviated New Drug Application

                               (“ANDA”) and all correspondence between the applicant and the

                               U.S. Food and Drug Administration pertaining to the ANDA at

                               issue,] pursuant to paragraph 4(b) of the Default Standard.




                                                -4-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 5 of 15 PageID #: 294




                 iv.)   Initial Infringement Contentions. By March 5, 2020, Plaintiff

                        shall produce to each Defendant an initial claim chart relating each

                        accused product to the asserted claims each product allegedly

                        infringes, pursuant to paragraph 4(c) of the Default Standard.

                 v.)    Initial Invalidity Contentions. By April 16, 2020, each Defendant

                        shall produce to Plaintiff its initial invalidity contentions for each

                        asserted claim, as well as the related invalidating references (e.g.,

                        publications, manuals and patents), pursuant to paragraph 4(d) of

                        the Default Standard.

           d.    Requests for Admission. A maximum of forty (40) requests for admission

                 are permitted for each side. “Side” as used in this Order shall mean

                 Plaintiff on one side and Defendants on the other side. These limitations

                 do not apply to requests for admission seeking admissions as to the

                 identification, authentication, and/or admissibility of documents.

           e.    Interrogatories.

                 i.)    Defendants, collectively, may serve a maximum of fifteen (15)

                        common interrogatories on Plaintiff. Each Defendant may also

                        serve no more than ten (10) additional individual interrogatories on

                        Plaintiff, for a total of no more than twenty five (25)

                        interrogatories per Defendant.     Plaintiff may serve fifteen (15)

                        common interrogatories on Defendants and ten (10) individual

                        interrogatories on each Defendant. These limits are based on a

                        preliminary understanding of the case and, as the case progresses,




                                         -5-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 6 of 15 PageID #: 295




                        the parties may agree or approach the Court to amend these limits

                        as necessary.

                 ii.)   The Court encourages the parties to serve and respond to

                        contention interrogatories early in the case. In the absence of

                        agreement among the parties, contention interrogatories, if filed,

                        shall first be addressed by the party with the burden of proof. The

                        adequacy of all interrogatory answers shall be judged by the level

                        of detail each party provides, i.e., the more detail a party provides,

                        the more detail a party shall receive.

           f.    Depositions.

                 i.)    Limitation on Hours for Deposition Discovery.          Each side is

                        limited to a total of seventy (70) hours of taking testimony by

                        deposition upon oral examination.

                 ii.)   Location of Depositions.      Any party or representative (officer,

                        director, or managing agent) of a party filing a civil action in this

                        district court must ordinarily be required, upon request, to submit

                        to a deposition at a place designated within this district.

                        Exceptions to this general rule may be made by order of the Court.

                        A defendant who becomes a counterclaimant, cross-claimant, or

                        third-party plaintiff shall be considered as having filed an action in

                        this Court for the purpose of this provision.




                                         -6-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 7 of 15 PageID #: 296




           g.    Disclosure of Expert Testimony.

                 i.)     Expert Reports. For the party who has the initial burden of proof

                         on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                         expert testimony is due on or before June 30, 2020.              The

                         supplemental disclosure to contradict or rebut evidence on the

                         same matter identified by another party is due on or before

                         July 31, 2020. Reply expert reports from the party with the initial

                         burden of proof are due on or before September 11, 2020. No

                         other expert reports will be permitted without either the consent of

                         all parties or leave of the Court. Along with the submissions of the

                         expert reports, the parties shall advise of the dates and times of

                         their experts’ availability for deposition. All expert depositions

                         shall be completed by October 23, 2020.

                 ii.)    Expert Report Supplementation. The parties agree they will permit

                         expert declarations to be filed in connection with motions briefing

                         (including case-dispositive motions).

                 iii.)   Objections to Expert Testimony. To the extent any objection to

                         expert testimony is made pursuant to the principles announced in

                         Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as

                         incorporated in Federal Rule of Evidence 702, it shall be made by

                         motion no later than the deadline for dispositive motions set forth

                         herein, unless otherwise ordered by the Court. Briefing on such




                                          -7-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 8 of 15 PageID #: 297




                        motions is subject to the page limits set out in connection with

                        briefing of case dispositive motions.

           h.    Discovery Matters and Disputes Relating to Protective Orders.

                 i.)    Any discovery motion filed without first complying with the

                        following procedures will be denied without prejudice to renew

                        pursuant to these procedures.

                 ii.)   Should counsel find, after good faith efforts—including verbal

                        communication among Delaware and Lead Counsel for all parties

                        to the dispute—that they are unable to resolve a discovery matter

                        or a dispute relating to a protective order, the parties involved in

                        the discovery matter or protective order dispute shall submit a joint

                        letter in substantially the following form:

                        Dear Judge Stark:

                               The parties in the above-referenced matter
                        write to request the scheduling of a discovery
                        teleconference.

                               The following attorneys, including at least
                        one Delaware Counsel and at least one Lead
                        Counsel per party, participated in a verbal meet-
                        and-confer (in person and/or by telephone) on the
                        following date(s): _________________________

                        Delaware Counsel: __________________________

                        Lead Counsel: __________________________

                                The disputes requiring judicial attention are
                        listed below:

                        [provide here a non-argumentative list of disputes
                        requiring judicial attention]




                                         -8-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 9 of 15 PageID #: 298




                 iii.)   On a date to be set by separate order, generally not less than forty-

                         eight (48) hours prior to the conference, the party seeking relief

                         shall file with the Court a letter, not to exceed three (3) pages,

                         outlining the issues in dispute and its position on those issues. On

                         a date to be set by separate order, but generally not less than

                         twenty-four (24) hours prior to the conference, any party opposing

                         the application for relief may file a letter, not to exceed three (3)

                         pages, outlining that party’s reasons for its opposition.

                 iv.)    Each party shall submit two (2) courtesy copies of its discovery

                         letter and any attachments.

                 v.)     Should the Court find further briefing necessary upon conclusion

                         of the telephone conference, the Court will order it. Alternatively,

                         the Court may choose to resolve the dispute prior to the telephone

                         conference and will, in that event, cancel the conference.

     8.    Motions to Amend.

           a.    Any motion to amend (including a motion for leave to amend) a pleading

                 shall NOT be accompanied by an opening brief but shall, instead, be

                 accompanied by a letter, not to exceed three (3) pages, describing the basis

                 for the requested relief, and shall attach the proposed amended pleading as

                 well as a “blackline” comparison to the prior pleading.

           b.    Within seven (7) days after the filing of a motion in compliance with this

                 Order, any party opposing such a motion shall file a responsive letter, not

                 to exceed five (5) pages.




                                          -9-
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 10 of 15 PageID #: 299




               c.      Within three (3) days thereafter, the moving party may file a reply letter,

                       not to exceed two (2) pages, and, by this same date, the parties shall file a

                       letter requesting a teleconference to address the motion to amend.

       9.      Motions to Strike.

               a.      Any motion to strike any pleading or other document shall NOT be

                       accompanied by an opening brief but shall, instead, be accompanied by a

                       letter, not to exceed three (3) pages, describing the basis for the requested

                       relief, and shall attach the document to be stricken.

               b.      Within seven (7) days after the filing of a motion in compliance with this

                       Order, any party opposing such a motion shall file a responsive letter, not

                       to exceed five (5) pages.

               c.      Within three (3) days thereafter, the moving party may file a reply letter,

                       not to exceed two (2) pages, and, by this same date, the parties shall file a

                       letter requesting a teleconference to address the motion to strike.

       10.     Tutorial Describing the Technology and Matters in Issue.           Unless otherwise

ordered by the Court, the parties shall provide the Court, no later than one (1) week after the date

on which their opening claim construction briefs are served, a tutorial on the technology at issue.

In that regard, the parties may separately or jointly submit a DVD of not more than thirty (30)

minutes. The tutorial should focus on the technology in issue and should not be used for

argument. The parties may choose to file their tutorial(s) under seal, subject to any protective

order in effect. Each party may comment, in writing (in no more than five (5) pages) on the

opposing party’s tutorial. Any such comment shall be filed no later than one (1) week after the

date on which the answering claim construction briefs are served. As to the format selected, the




                                               - 10 -
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 11 of 15 PageID #: 300




parties should confirm the Court’s technical abilities to access the information contained in the

tutorial (currently best are “mpeg” or “quicktime”).

       11.     Claim Construction Issue Identification. On January 16, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted on January 30, 2020. The parties’ Joint Claim

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

and should include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

provide argument.

       12.     Claim Construction Briefing. Plaintiff shall serve, but not file, its opening brief,

not to exceed 20 pages, on February 20, 2020. Defendants shall serve, but not file, their

answering brief, not to exceed 30 pages, on March 12, 2020. Plaintiff shall serve, but not file,

its reply brief, not to exceed 20 pages, on March 24, 2020. Defendants shall serve, but not file,

their sur-reply brief, not to exceed 10 pages, on April 3, 2020. No later than April 14, 2020, the

parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

briefs into a single, consolidated claim construction brief, with their positions on each claim term

in sequential order, in substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-upon Constructions

II.    Disputed Constructions


                                               - 11 -
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 12 of 15 PageID #: 301




       A.      [TERM 1]

               1. Plaintiff’s Opening Position

               2. Defendants’ Answering Position

               3. Plaintiff’s Reply Position

               4. Defendants’ Sur-Reply Position

       B.      [TERM 2]

               1. Plaintiff’s Opening Position

               2. Defendants’ Answering Position

               3. Plaintiff’s Reply Position

               4. Defendants’ Sur-Reply Position

Etc.   The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

       13.     Hearing on Claim Construction. Beginning at ____________________ a.m. on

May __________, 2020,2 the Court will hear argument on claim construction. The parties shall

notify the Court, by joint letter submission, no later than the date on which the joint claim

construction brief is due: (i) whether they request leave to present testimony at the hearing; and

(ii) the amount of time they are requesting be allocated to them for the hearing. Provided that the

parties comply with all portions of this Scheduling Order, and any other orders of the Court, the

parties should anticipate that the Court will issue its claim construction order within sixty (60)

days of the conclusion of the claim construction hearing. If the Court is unable to meet this goal,




   2
         Plaintiff respectfully requests that the Court not set the Markman hearing between April
27, 2020 and May 8, 2020 because Plaintiff’s lead counsel is scheduled to be conducting a jury
trial in the Southern District of California.


                                               - 12 -
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 13 of 15 PageID #: 302




it will advise the parties no later than sixty (60) days after the conclusion of the claim

construction hearing.

       14.     Interim Status Report. On April 1, 2020, counsel shall submit a joint letter to the

Court with an interim report on the nature of the matters in issue and the progress of discovery to

date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

       15.     Supplementation.     Absent agreement among the parties, and approval of the

Court, no later than August 4, 2020 the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

       16.     Case Dispositive Motions. [Bionpharma’s and Plaintiff’s Proposal: Absent

agreement between the parties, the Court will generally not hear case dispositive motions in

ANDA cases.]      [Amneal’s Proposal:        The Parties may file Summary Judgment Motions

following the close of fact discovery, no later than June 19, 2020.]

       17.     Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

contain the statement required by Local Rule 7 .1.1.

       18.     Pretrial Conference. On December __________, 2020, the Court will hold a

pretrial conference in Court with counsel beginning at ____________________ ___.m. Unless

otherwise ordered by the Court, the parties should assume that filing the pretrial order satisfies

the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall

file with the Court the joint proposed final pretrial order with the information required by the

form of Revised Final Pretrial Order – Patent, which can be found on the Court’s website

(www.ded.uscourts.gov), on or before December 8, 2020. Unless otherwise ordered by the




                                                - 13 -
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 14 of 15 PageID #: 303




Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)(l)-(3) for the

preparation of the joint proposed final pretrial order.

       The parties shall provide the Court two (2) courtesy copies of the joint proposed final

pretrial order and all attachments.

       As noted in the Revised Final Pretrial Order – Patent, the parties shall include in their

joint proposed final pretrial order, among other things:

               a.      a request for a specific number of hours for their trial presentations, as

                       well as a requested number of days, based on the assumption that in a

                       typical bench trial day there will be 6 to 7 hours of trial time;

               b.      their position as to whether the Court should allow objections to efforts to

                       impeach a witness with prior testimony, including objections based on

                       lack of completeness and/or lack of inconsistency;

               c.      their position as to whether the Court should rule at trial on objections to

                       expert testimony as beyond the scope of prior expert disclosures, taking

                       time from the parties’ trial presentation to argue and decide such

                       objections, or defer ruling on all such objections unless renewed in writing

                       following trial, subject to the proviso that a party prevailing on such a

                       post-trial objection will be entitled to have all of its costs associated with a

                       new trial paid for by the party that elicited the improper expert testimony

                       at the earlier trial; and

               d.      their position as to how to make motions for judgment as a matter of law,

                       whether it be immediately at the appropriate point during trial or at a




                                                   - 14 -
Case 1:18-cv-01962-LPS Document 22 Filed 10/31/19 Page 15 of 15 PageID #: 304




                       subsequent break and whether such motions may be supplemented in

                       writing.

       19.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (1) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       20.     Trial. This matter is scheduled for a five (5) day bench trial beginning at 8:30

a.m. on January __________, 2021, with the subsequent trial days also beginning at 8:30 a.m.

The trial day will end no later than 5:00 p.m. each day.

       21.     Post-Trial Briefing. The parties will address the post-trial briefing schedule and

page limits in the proposed final pretrial order.




                                               CHIEF, UNITED STATES DISTRICT JUDGE




                                                - 15 -
